On Motion for Rehearing
BELCHER, Commissioner.
Appellant insists that through no fault on his part he had been deprived of his right to give notice of appeal.
The record shows that the jury’s verdict was returned and the judgment entered on December 3, 1957; and sentence was pronounced on January 3, 1958. The term of court at which conviction was had expired on January 6, 1958. Notice of appeal- was given and entered of record on May 6, 1958.
The notice of appeal given after the expiration of the term on January 6 under the record presented came too late to confer jurisdiction on this court. Art. 826, Vernon’s Ann.C.C.P.; Harlan v. State, Tex.Cr.App., 310 S.W.2d 78.
The motion for rehearing is overruled.
Opinion approved by the court.